DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it reads like a claim.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 is vague and indefinite because it recites a receiving step without a prior transmitting step since configuring transmission is not the same as transmitting.  Moreover, in the receiving step is not clear which and what terminals transmit and/or receive.  Therefore, it is not known the metes and the bounds of the claimed language. 
Claims 14 and 18-20 recites the limitation "the HARQ codebook".  There is insufficient antecedent basis for this limitation in the claim or the parent claim(s) and thus makes the claim vague and indefinite.  Therefore, it is not known the metes and the bounds of the claimed language.
  Claims 15-17 are rejected because of their dependency on the rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mallick et al (US 2020/0304969) in view of Ying et al (US 2019/0150122).

For claim 2, Ying further discloses wherein the HARQ codebook is reported to the serving base station through a physical uplink control channel (PUCCH), or reported 
For claim 3, Mallick further discloses wherein the HARQ-ACK/NACK bits are respectively received from the destination terminal through physical sidelink feedback channels (PSFCHs), or received from the destination terminal as multiplexed in one PSFCH (see at least [0065] and/or [0082]; use of PSFCH for HARQ and/or Fig.4; 420).
For claim 4, Ying further discloses wherein the HARQ-ACK/NACK bits are received in form of an HARQ codebook (see at least Fig.2A; HARQ-ACK codebook representing the transmitted TBS or CBGs).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the HARQ process as taught by Ying into the method of Mallick by aggregating HARQ feedback as an HARQ codebook for the purpose of at least saving processing time and/or network resources.
For claim 5, Ying further discloses wherein information on a number of the TBs or the CBGs reported through the HARQ codebook is received from the serving base station through downlink control information (DCI) (see at least [0019]; DCI comprises at least CBGs transmission information (information on a number of TBs or CBGs) and wherein TBs/CBGs are mapped to a respective ACK/NACK in the HARQ codebook (see at least Fig.2A)).  Thus, it would have been obvious to the one ordinary skill in the 
For claim 6, Ying further discloses wherein the HARQ-ACK/NACK bits are arranged in the HARQ codebook according to an order in which the source terminal receives the HARQ-ACK/NACK bits or an order in which the source terminal receives DCIs corresponding to the TBs or the CBGs from the serving base station (see at least Fig.2A; TBs/CBGs are mapped to a respective ACK/NACK in the HARQ codebook (the order)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the HARQ process as taught by Ying into the method of Mallick by aggregating HARQ feedback as an HARQ codebook for the purpose of at least saving processing time and/or network resources.
For claim 7, Mallick further discloses the aggregation of HARQ feedbacks (see at least Fig.2 step 270) with the exception of explicitly disclosing the including of HARQ-ACK/NACK bit(s) for downlink shared channel(s) (DL-SCH(s)) received by the source terminal from the serving base station.  However, Ying discloses an HARQ process that uses at least two TBs (TB 0 and TB 1) and/or a plurality of CBGs, generating an HARQ codebook (see at least Fig.2A; HARQ codebook representing the transmitted TBs or CBGs) and wherein the reporting of HARQ-ACK/NACK bit(s) is for downlink shared channel(s) (DL-SCH(s)) received by the source terminal from the serving base station  (see at least Fig.2A; multiplexing/bundling of ACKs/NACKs for downlink data received from the base station (Fig.1)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the HARQ 
For claim 8, Mallick discloses an operation method of a destination terminal for sidelink communication, the operation method comprising: receiving at least a transport block (TB) or CBGs from a source terminal (see at least Fig.2 step 245; receiving PSSCH (SL data), from UE 205, by at least UE 215A and wherein PSSCH includes SL TB (see at least [0065])); and transmitting hybrid automatic repeat request-acknowledgement/negative acknowledgement (HARQ-ACK/NACK) bits for the at least TB or CBGs to the source terminal (see at least Fig.2 step 260; transmitting an HARQ-ACK for the at least PSSCH (TB)).  Mallick discloses all the claimed subject matter with the exception of explicitly disclosing at least two TBs or CBGs.  However, Ying discloses a transmission process that uses at least two TBS (TB 0 and TB 1) and/or a plurality of CBGs (see at least Fig.2A; TB 0 and TB 1 or CBGs).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the transmission process as taught by Ying into the method of Mallick by sending more data (TBs) for the purpose of at least increasing data transmission.
For claim 9, Mallick further discloses wherein the HARQ-ACK/NACK bits are respectively transmitted through physical sidelink feedback channels (PSFCHs), or transmitted as multiplexed in one PSFCH (see at least [0065] and/or [0082]; use of PSFCH for HARQ and/or Fig.4; 420).

For claim 11, Mallick further discloses wherein the HARQ-ACK/NACK bits are transmitted through a PSFCH (see at least [0065] and/or [0082]; use of PSFCH for HARQ and/or Fig.4; 420).  Mallick discloses all the claimed subject matter with the exception of explicitly disclosing the use of HARQ codebook when generating and reporting the HARQ.  However, Ying discloses an HARQ process that generates/reports an HARQ codebook (see at least Fig.2A; HARQ-ACK codebook representing the transmitted TBs or CBGs).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the HARQ process as taught by Ying into the method of Mallick by aggregating HARQ feedback as an HARQ codebook for the purpose of at least saving processing time and/or network resources.
For claim 12, Ying further discloses wherein the HARQ-ACK/NACK bits are arranged in the HARQ codebook according to an order in which the destination terminal receives the TBs or the CBGs.  (see at least Fig.2A; CBGs are mapped to a respective ACK/NACK in the HARQ codebook (the order)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the HARQ process as taught by Ying into the method of Mallick by aggregating HARQ feedback as an HARQ codebook for the purpose of at least saving processing time and/or network resources.

Claims 14-15 and 18-20 are rejected for same reasons as claims 2-3 and 5-7, respectively.
Claims 16-17 are rejected for same reasons as claims 10-11, respectively.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/Hicham B. Foud/
	Art unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467